DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.
(2)
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-20 in the reply filed on April 9, 2021, is acknowledged.  Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
(3)
Specification
The disclosure is objected to because of the following informalities: the specification should be amended to contain the current status of each parent case.  Appropriate correction is required.
(4)
Claim Objections
Claim 5 is objected to because of the following informalities:  “and said anode electrode being electrically connected to the positive terminal of a direct current electrical power supply, and said anode electrode being electrically connected to the positive terminal of the direct current electrical power supply” in the last 4 line of the claim is grammatically incorrect.  Appropriate correction is required.
10 is objected to because of the following informalities:  claim 10 appears to contain an inadvertent period after “5”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “for_leak” should be “for leak”.  Appropriate correction is required.
(5)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the external terminal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the photoanode, anode and cathode” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends from claim 4.  Claim 4 is directed toward a method and claim 12 recites features of the apparatus.  Accordingly, the scope of claim 12 is unclear.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend claim 12 to depend from claim 5 to clarify the claimed invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 18 requires the case further comprises “a portion or window that is transparent to electromagnetic radiation comprises at least one of ultraviolet-transmitting (UVT) acrylic or borosilicate 3.3 glass.”  It’s unclear if the UVT acrylic or borosilicate glass are material choices for the portion or window or if the claimed invention requires three different alternatives.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121).
With respect to claim 5, Akuto teaches an apparatus (Figure 14) comprising a photoelectrochemical secondary cell comprising a photoanode electrode (30), an anode electrode (21) and a negative electrode (22) enclosed within a case (27), wherein the apparatus further comprises an electrolyte (23) within the case.  Figure 14 and Col. 11, Lines 27-55.  Akuto further teaches the photoanode is electrically connected to the negative electrode via a communicating member (31) and that the photoanode, anode electrode and negative electrode are all immersed in the electrolyte.  Figure 14 and Col. 11, Lines 27-55.
Akuto is silent as to whether the negative electrode is a metal hydride negative electrode.
However, Akuto2, which deals with photoelectrochemical secondary cells, teaches forming the negative electrode of a similar cell from a metal hydride materials allows for a photoelectrochemical cell that has a high energy density and enhanced photorecharging capability.  Abstract, Introduction and Conclusion.  The negative electrode is a metal hydride affixed to an electrically conducting substrate.  Experimental.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form Akuto’s negative electrode as one having metal hydride affixed to an electrically conducting substrate because Akuto2 teaches doing so obtains a photoelectrochemical cell that has a high energy density and enhanced photorecharging capability.
Furthermore, modified Akuto teaches the electrolyte for the photoelectrochemical cell comprising a metal hydride negative electrode is KOH, which is capable of being reduced to hydrogen at the metal hydride electrode.  Akuto2, Figures 1 and 2.

However, Guerra, which deals with electrochemical cells, teaches it’s known in the art to connect a direct current electrical power supply to the positive and negative terminals of an electrochemical cell.  Figure 7 and Paragraphs 127 and 128.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Akuto and Akuto2, as combined above, with Guerra is the use of a known technique to improve a similar apparatus in the same way.  Modified Akuto teaches a photoelectrochemical cell.  Guerra teaches a similar electrochemical cell, wherein a direct current electrical power supply is connected thereto.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly connect a direct current electrical power supply to modified Akuto’s photoelectrochemical cell because Guerra teaches this to be an effective configuration, meaning the modification has a reasonable expectation of success.
Furthermore, modified Akuto teaches the photoanode electrode and negative electrode share a terminal and the anode electrode has its own terminal, meaning when a direct current electrical power supply is connected thereto, the negative terminal is connected to the shared terminal and the positive terminal is connected to the anode electrode.
With respect to claim 6, modified Akuto teaches the photoanode electrode and negative electrode are electrically connected via a connecting bus bar in the form of the communicating 
With respect to claim 8, modified Akuto teaches the metal hydride negative electrode comprising metal hydride affixed to an electrically conducting substrate but is silent as to whether the metal hydride is removable from the conducting substrate and apparatus.
However, as per the MPEP, the choice between an integral or separable design is obvious absent persuasive evidence the product shows insight contrary to the understandings and expectations of the art.  MPEP 2144.04(V)(B) and (C).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the metal hydride performs its function independent of whether it is removable from the substrate and apparatus or integrally connected to the substrate and apparatus.
With respect to claim 10, modified Akuto teaches the photoanode electrode comprises CdS.  Col. 12, Lines 15-18.
With respect to claim 13, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, modified Akuto teaches an anode electrode meeting the requirements of the claimed invention.
With respect to claim 16, modified Akuto teaches the metal hydride comprises an AB5 metal alloy in the form of LaNi5-xAlx.  Akuto2, Abstract and Experimental.
With respect to claim 17, modified Akuto teaches the electrolyte comprises potassium hydroxide, wherein the additives are interpreted to be optional due to the use of “may further comprise” in the claim language.  Akuto2, Figure 1.
claim 18, modified Akuto teaches the portion of the case that is transparent to electromagnetic radiation comprises UV-transmitting acrylic.  Akuto, Col. 5, Lines 64 to Col. 6, Line 7.
(7)
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121), as applied to claims 5, 6, 8, 10, 13 and 16-18 above, and further in view of Franklin et al. (U.S. Publication No. 2012/0214032).
With respect to claim 7, Examiner notes the statement “for filling electrolyte into said case” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the vents.  Any vents meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Modified Akuto teaches the apparatus comprising the case but is silent as to whether the case is provided with removable vents.
However, Franklin, which deals with secondary batteries comprising electrolyte, teaches the battery casing is provided with a vents in the form of vent cap assemblies to permit exhausting of gases from within the cell.  Paragraph 69.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Akuto’s case to comprise vents because Franklin teaches doing so allows for the exhausting of gases from within the cell.
Furthermore, as to whether the vents are removable, as per the MPEP, the choice between an integral or separable design is obvious absent persuasive evidence the product shows insight 
With respect to claim 20, Examiner notes the claimed invention does not require two different electrolytes.  Rather, the claimed invention requires two separate compartments that would allow for two different electrolytes.
Akuto, Akuto2 and Guerra, as combined above, are silent as to whether the negative electrode is sealed to the case such that two compartments are formed.
However, Franklin further teaches it’s known in the art to divide the casing of an electrolyte-containing cell into separate compartments.  Figure 32 and Paragraph 126.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would have appreciated the combination of Akuto, Akuto2 and Guerra, as combined above, with Franklin is the use of a known technique to improve a similar device in the same way.  Akuto, Akuto2 and Guerra, as combined above, teach a casing comprising an electrolyte.  Franklin additionally teaches an electrolyte containing battery wherein the casing is divided into at least two separate compartments.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to divide the casing taught by Akuto, Akuto2 and Guerra, as combined above, into two separate compartments because Franklin teaches this to be an effective configuration for electrolyte-containing secondary batteries, meaning the modification has a reasonable expectation of success.  
Furthermore, Akuto teaches, as seen in Figure 14, the negative electrode extends almost along the entirety of the case.  Accordingly, it would have been obvious to one ordinarily skilled 
(8)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121), as applied to claims 5, 6, 8, 10, 13 and 16-18 above, and further in view of Franklin et al. (U.S. Publication No. 2012/0214032) and Chang et al. (U.S. Publication No. 2012/0017989).
With respect to claim 9, Examiner notes the statement “to be accessed electrically through the case in order to apply a bias voltage” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the protruding contacts.  Any contacts meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Modified Akuto teaches the contacts, as explained above, but is silent as to whether they comprise two titanium contacts and one stainless steel contact and protrude through the case to be accessible.
However, Franklin teaches the terminals of a battery are designed to extend through the housing, meaning the terminals protrude through the case to be accessible within the scope of the claimed invention.  Paragraph 71.
Additionally, Chang, which deals with metal contacts, teaches stainless steel and titanium are effective contact materials.  Paragraph 31.

Furthermore, as per the MPEP, the choice between an integral or separable design is obvious absent persuasive evidence the product shows insight contrary to the understandings and expectations of the art.  MPEP 2144.04(V)(B) and (C).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention photo anode, anode and cathode perform their electrical conductivity function independent of whether the contacts are paired with one another or remain entirely separate.
(9)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121), as applied to claims  above, and further in view of Kang et al. (U.S. Publication No. 2003/0145885).
With respect to claim 11, modified Akuto teaches the photoanode and anode but is silent as to whether they are provided with apertures extending there through.
However, Kang, which deals with an electrolyte-containing solar cell, teaches in an electrolyte solar cell, the anode is provided with apertures extending therethrough to facilitate electrolyte filling.  Paragraph 30.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to provide both the photoanode and anode with apertures therethrough because Kang teaches doing so facilitates electrolyte filling.
(10)
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121), as applied to claims 5, 6, 8, 10, 13 and 16-18 above, and further in view of Kilb (U.S. Patent No. 5,803,933).
With respect to claim 12, Akuto, Akuto2 and Guerra, as combined above, teach the anode electrode but are silent as to whether it is nickel hydroxide on nickel.
However, Kilb teaches nickel hydroxide on nickel foam is an effective electrode material for batteries.  Col. 3, Lines 42-61.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would have appreciated the combination of Akuto, Akuto2 and Guerra, as combined above, with Kilb is the use of a known technique to improve a similar device in the same way.  
With respect to claim 15, Akuto, Akuto2 and Guerra, as combined above, teach the negative electrode comprises metal hydride on nickel mesh but are silent as to whether nickel foam ribbon is used in place of nickel mesh.
However, Kilb teaches a metal hydride negative electrode is effectively formed on a foamed nickel strip, which is a foamed nickel ribbon within the scope of the claimed invention.  Col. 3, Lines 42-61.  Furthermore, because the metal hydride is formed on the nickel foam the two are in electrical contact with one another.  Col. 3, Lines 42-61.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would have appreciated the combination of Akuto, Akuto2 and Guerra, as combined above, with Kilb is the use of a known technique to improve a similar device in the same way.  Akuto, Akuto2 and Guerra, as combined above, teach a metal hydride negative electrode.  Kilb teaches a metal hydride negative electrode is effectively formed by disposing metal hydride on foamed nickel strip.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the negative metal hydride electrode taught by Akuto, Akuto2 and Guerra, as combined above, by disposing metal hydride on a foamed nickel strip because Kilb teaches this to be an effective formation technique for metal hydride electrodes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121), as applied to claims 5, 6, 8, 10, 13 and 16-18 above, and further in view of Young et al. (U.S. Publication No. 2014/0194282).
With respect to claim 8, Akuto, Akuto2 and Guerra, as combined above, teach the cell comprises a separator but are silent as to whether it is a non-woven, felt polypropylene separator.
However, Young, which deals with metal hydride batteries, teaches non-woven, felted polypropylene is an effective separator material for metal hydride containing batteries.  Paragraph 4.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would have appreciated the combination of Akuto, Akuto2 and Guerra, as combined above, with Young is the simple substitution of one known element for another to obtain predictable results.  Akuto, Akuto2 and Guerra, as combined above, teach the cell comprises a separator and a metal hydride.  Young teaches non-woven, felted polypropylene is an effective separator material for metal hydride containing batteries.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the separator taught by Young in the cell taught by Akuto, Akuto2 and Guerra, as combined above, because Young teaches this to be an effective separator for metal hydride containing battery cells.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akuto et al. (U.S. Patent No. 5,346,785), Akuto et al., Journal of the Electrochemical Society, 148 (2) A121-A125 (2001) (“Akuto2” herein) and Guerra (U.S. Publication No. 2008/0283121), as applied to claims 5, 6, 8, 10, 13 and 16-18 above, and further in view of Brantner (U.S. Publication No. 2010/0032001).
With respect to claim 19, modified Akuto teaches the case but is silent as to whether it is constructed of an electrically conductive material such that the anode comprises a portion of the case.
However, Brantner, which deals with energy devices, teaches an electrically conductive surface may be embodied by the anode of an electrochemical storage device and may be the conductive the conductive outer packing material of the device, such as the conductive casing.  Paragraphs 10 and 33.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Akuto, Akuto2 and Guerra, as combined above, with Brantner is the use of a known technique to improve a similar device in the same way.  Akuto, Akuto2 and Guerra, as combined above, teach a photoelectrochemical secondary battery comprising a casing and anode.  Brantner teaches in similar devices an electrically conductive surface is embodied as the anode and comprises part of the casing.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the apparatus taught by Akuto, Akuto2 and Guerra, as combined above, such that the case is constructed of an electrically conductive 
(13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796